
	
		II
		112th CONGRESS
		1st Session
		S. 1526
		IN THE SENATE OF THE UNITED STATES
		
			September 8, 2011
			Mrs. Gillibrand (for
			 herself and Mr. Johanns) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  tax incentive for the installation and maintenance of mechanical insulation
		  property.
	
	
		1.Short titleThis Act may be cited as the
			 Mechanical Insulation Installation
			 Incentive Act of 2011.
		2.Expensing of
			 mechanical insulation property
			(a)In
			 generalPart VI of subchapter B of chapter 1 of subtitle A of the
			 Internal Revenue Code of 1986 is amended by inserting after section 179E the
			 following new section:
				
					179F.Mechanical
				insulation property
						(a)Treatment as
				expensesIn addition to any
				other deduction in this subtitle, there shall be allowed as a deduction an
				amount equal to the applicable percentage of the cost of mechanical insulation
				property placed in service during the taxable year.
						(b)Applicable
				percentageFor purposes of subsection (a)—
							(1)In
				generalThe term applicable percentage means the
				lesser of—
								(A)30 percent,
				and
								(B)the reduction in energy loss (expressed as
				a percentage) from the installed mechanical insulation property compared to
				reference mechanical insulation property which meets the minimum requirements
				of ASHRAE standard 90.1–2007.
								(2)Special rule
				relating to maintenanceIn the case of mechanical insulation
				property placed in service as a replacement for insulation property—
								(A)paragraph (1)(B) shall not apply,
				and
								(B)the cost of such
				property shall be treated as an expense for which a deduction is allowed under
				section 162 instead of being treated as depreciable for purposes of the
				deduction provided by section 167.
								(c)DefinitionsFor
				purposes of this section—
							(1)Mechanical
				insulation propertyThe term
				mechanical insulation property means insulation materials,
				facings, and accessory products—
								(A)placed in service
				in connection with a mechanical system which—
									(i)is
				located in the United States, and
									(ii)is of a character subject to an allowance
				for depreciation, and
									(B)utilized for thermal requirements for
				mechanical piping and equipment, hot and cold applications, and heating,
				venting and air conditioning applications which can be used in a variety of
				facilities.
								(2)CostThe
				cost of mechanical insulation property includes—
								(A)the amounts paid or incurred for the
				installation of such property for that incremental portion above the minimums
				in ASHRAE standard 90.1–2007 and the total insulation cost for maintenance
				applications,
								(B)in the case of
				removal and disposal of the old mechanical insulation property, 10 percent of
				the cost of the new mechanical insulation property (determined without regard
				to this subparagraph), and
								(C)expenditures for labor costs properly
				allocable to the preparation, assembly, and installation of mechanical
				insulation property.
								(d)CoordinationSubsection
				(a) shall not apply to the cost of mechanical insulation property which is
				taken into account under section 179D or which, but for subsection (b) of
				section 179D, would be taken into account under such section.
						(e)Allocation of
				deduction for tax-Exempt propertyIn the case of mechanical insulation
				property installed on or in property owned by an entity described in paragraph
				(3) or (4) of section 50(b), the person who is the primary contractor for the
				installation of such property shall be treated as the taxpayer that placed such
				property in service.
						(f)CertificationFor
				purposes of this section, energy savings shall be certified under regulations
				or other guidance provided by the Secretary, in consultation with the Secretary
				of Energy.
						(g)TerminationThis section shall not apply to any
				property placed in service after the end of the 5-year period beginning on the
				date of the enactment of this
				section.
						.
			(b)Deduction for
			 capital expendituresSection 263(a)(1) of the Internal Revenue
			 Code of 1986 is amended by striking or at the end of
			 subparagraph (K), by striking the period at the end of paragraph (L) and
			 inserting , or, and by adding at the end the following new
			 subparagraph:
				
					(M)expenditures for
				which a deduction is allowed under section
				179F.
					.
			(c)Technical and
			 clerical amendments
				(1)Section
			 312(k)(3)(B) of the Internal Revenue Code of 1986 is amended by striking
			 or 179E each place it appears in the text or heading thereof and
			 inserting 179E, or 179F.
				(2)Paragraphs (2)(C)
			 and (3)(C) of section 1245(a) of such Code are each amended by inserting
			 179F, after 179E,.
				(3)The table of
			 sections for part VI of subchapter B of chapter 1 of subtitle A of such Code is
			 amended by inserting after the item relating to section 179E the following new
			 item:
					
						
							Sec. 179F. Mechanical insulation
				property.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of enactment of this Act.
			
